Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
Concurrimos con la opinión mayoritaria en cuanto con-cluye que el Municipio de San Juan, por virtud de una interpretación liberal de la ley, podía exigir el pago de pa-tentes municipales por los servicios de asesoramiento téc-nico y mercadeo prestados por la oficina de Lever Bros, en dicho municipio, dirigidos a aumentar las ventas de los *166productos de esta corporación en Puerto Rico. Claramente Lever Bros, se ha beneficiado de las gestiones realizadas por su oficial en San Juan y debe responder por las contri-buciones correspondientes a sus negocios en la ciudad. Los municipios cumplen una función de mucha importancia en nuestras vidas diarias y las personas que tienen sus nego-cios en los distintos pueblos tienen la responsabilidad es-tatutaria y cívica de pagar las patentes correspondientes y contribuir de esa manera a la gran variedad de servicios ofrecidos por los gobiernos municipales. Sin embargo, por entender que del expediente no surge prueba suficiente para que desde este estrado apelativo impongamos el pago de patentes a base de la totalidad del volumen generado por las ventas de los productos de Lever Bros, en Puerto Rico, disentimos. Devolveríamos el caso al foro de instan-cia para la determinación del porcentaje del volumen atri-buible a las gestiones de la oficina de San Juan.
La imposición de patentes debe calcularse a base del volumen del negocio atribuible exclusivamente a la gestión de la oficina de San Juan y no a base de la totalidad del volumen de negocios de Lever Bros, en Puerto Rico. El factor determinante para la imposición del pago de patentes sobre un volumen de negocios es que “el ingreso se pro-duzca como consecuencia de los negocios que la persona, natural o jurídica, desempeña en el municipio, lo cual im-plica que el ingreso no hubiese sido generado a no ser por las operaciones llevadas a cabo allí”. (Enfasis suplido.) The Coca Cola Co. v. Mun. de Carolina, 136 D.P.R. 216, 221 (1994).
No procede atribuirle el total del volumen de ventas en Puerto Rico a la oficina de la recurrida en el Municipio de San Juan por el mero hecho de que es la única oficina de la demandada en la Isla. La jurisprudencia ha insistido en que la Ley de Patentes Municipales debe interpretarse am-plia y liberalmente. Sin embargo, dicha norma no puede tener el efecto de violar el mandato de la propia ley. En *167este sentido debe aplicarse el principio de prorrateo sobre el cual se estructura la Ley de Patentes Municipales. Dicho principio implica “que cada municipio obtenga el corres-pondiente pago de patentes por aquella actividad econó-mica que se materializa dentro de su jurisdicción geográ-fica, independientemente de si la misma se devenga o contabiliza finalmente por una casa u oficina principal en otra municipalidad ...” (Enfasis suplido.) Mun. Trujillo Alto v. Cable TV, 132 D.P.R. 1008, 1012 (1993).
La ley es clara al expresar que la imposición de patentes en ningún caso excederá de punto treinta (.30) del uno por-ciento (1%) de su volumen de negocio atribuible al munici-pio que impone la patente autorizada. 21 L.P.R.A. see. 653. Es irrazonable concluir que la totalidad del volumen de ventas en Puerto Rico es atribuible a la gestión de la ofi-cina de San Juan. Debe tenerse en cuenta que, aun antes de que se estableciera la oficina en San Juan, ya existía un volumen de negocios que no es atribuible a las gestiones posteriores de dicha oficina.
Por otro lado, tanto Borden como Plaza pagan patentes municipales en sus respectivos municipios e incluyen como parte de su volumen de negocios, según lo provisto por los Contratos de Distribución, la totalidad de las ventas gene-radas por los productos de Lever Bros, mantenidos a consignación. Por virtud del contrato de distribución, Borden y Plaza pagan las patentes que le corresponderían a Lever Bros, por su operación mercantil de venta de produc-tos en los municipios de Guaynabo, Bayamón y Toa Baja.
Los servicios de asesoría técnica y de mercadeo consti-tuyen un aspecto subsidiario de la gestión de venta sujeta a patentes en los municipios donde se llevan a cabo las ventas. El grado o por ciento en que dichos servicios influ-yen en el volumen total está sujeto a patentes en San Juan, pero obviamente ese grado no es equivalente a la totalidad del volumen. En ausencia de dicha prueba en los autos, no debió declararse sin lugar la demanda de impug-*168nación de deficiencia. En su lugar, debió devolverse el caso para que el tribunal de instancia determinara dicho por ciento.